NOTE: This order is nonprecedential.

  muiub ~tates QCourt of §ppeaIs
     for tbe jfeberaI QCircuit

              NEUTRAL TANDEM, INC.,
                   Plaintiff-Appellant,

                            v.
          PEERLESS NE'lWORK, LLC,
     PEERLESS NE'lWORK OF ILLINOIS, LLC
            AND JOHN BARNICLE,
                 Defendants-Appellees.


                       2012-1012


   Appeal from the United States District Court for the
Northern District of Illinois in case no. 08-CV-03402,
Judge John W. Darrah.


                     ON MOTION


                       ORDER
    Neutral Tandem, Inc. responds to this court's
December 29, 2011 order staying the briefing schedule in
2012-1012 and directing the parties to inform this court
within 14 days ofthe issuance of the mandate in 2011-1144
how it believes the appeal should proceed.
NEUTRAL TANDEM v. PEERLESS NETWORK                                    2
     Neutral Tandem requests that the stay be lifted and
for a 60-day extension of time to file its opening brief.

      Accordingly,

      IT Is ORDERED THAT:

      (1) The stay of the briefing schedule is lifted.

      (2) The appellant is directed to file its opening brief
within 60 days of the date of filing of this order.

                                       FOR THE COURT


      MAR 09 2012                      lsI Jan Horbaly
         Date                          Jan Horbaly
                                       Clerk
                                                         FILED
cc: John R. Harrington, Esq.                    u.s. ~OURT OF APPEALS FOR
                                                   THE FEDERAL CIRCUIT
    David Rene' Yohannan, Esq.
                                                      MAR    I.J   9 ZOlZ
s21
                                                         JAN I\IIIIIAIY
                                                            WIll